MaRshall, J.
Counsel for plaintiff in error urges several reasons why the 'conviction complained of is wrong. No one of them involves a new question. It is said that sec. 1570, Stats., is unconstitutional; but this court has re*251peatedly passed upon similar legislation to tbe contrary. Morrill v. State, 38 Wis. 428; Servonitz v. State, 133 Wis. 231, 113 N. W. 277; Monroe v. Endelman, 150 Wis. 621, 138 N. W. 70.
It is next said plaintiff in error, because of having a fixed place of abode in this state and place for accumulating merchandise from which to stock his wagon from time to time, was not a peddler within the.meaning of the statute; and we are favored with several definitions of the term “peddler” to support' that view. Such term has no very technical meaning.. Its ordinary popular meaning was incorporated into the law. That is so well known, a resort to learned discussions in respect to it in legal opinions, or to its peculiar ancient definition, is confusing rather than illuminating. A ■ peddler is not necessarily “a deceitful fellow” satisfying the old ideas found in Jacob’s Law Dictionary; nor is he, necessarily, a person having no fixed business domicile, nor one who carries his entire stock of merchandise with him. lie may be a very honorable man and yet be a peddler. He may have a fixed business domicile and yet be a peddler, and he may be such regardless of whether he carries the whole or a part of his stock of goods with him. -The essential thing is that he must do business by going about from place to place selling and delivering merchandise in a retail way to such individuals as he may be able to deal with. While ' doing- that he is a ped dler though he may, at the same time, have a business domicile to which he occasionally resorts. It is the method of disposing of the goods which makes the person a peddler. A peddler is simply one who peddles, and any one peddles who sells at retail from place to place, going from house to house, carrying the goods to be offered for sale with him. That plaintiff in error satisfied all' the. requisites of that vocation, ■ does not admit of a doubt.
It is next suggested that the statute is a taxing law in*252stead of an exercise of tbe police power. That it is within the latter field is ruled by Morrill v. State, 38 Wis. 428, and other eases. That since the state may tax occupations— impose excise taxes — it is' immaterial whether the exaction be referable to the police power or to the taxing power. Thus there is no infirmity in the law in question from any reasonable point of view.
The foregoing covers all matters suggested which seem ,to be worthy of attention. -
By the Court. — The judgment is affirmed.